EXHIBIT 10.2

FIRST AMENDMENT TO

CREDIT CARD PROGRAM AGREEMENT

        This FIRST AMENDMENT TO CREDIT CARD PROGRAM AGREEMENT, dated as of June
1, 2005, (this "Amendment") is made and entered into as of October 24, 2005, by
and among Federated Department Stores, Inc., a Delaware corporation, ("FDS"),
FDS Bank, a federally-chartered stock savings bank ("FDS Bank"), FACS Group,
Inc., an Ohio corporation ("FACS", and together with FDS and FDS Bank, the "FDS
Companies"), Macy's Department Stores, Inc., an Ohio corporation ("Macy's"),
Bloomingdale's, Inc., an Ohio corporation ("Bloomingdale's"), and Citibank,
N.A., a national banking association ("Bank").

        WHEREAS, the FDS Companies and Bank parties hereto are parties to that
certain Credit Card Program Agreement dated as of June 1, 2005 (the "Program
Agreement");

        WHEREAS, the parties hereto have agreed that Macy's and Bloomingdale's
shall be parties to the Program Agreement and to make certain other changes to
the Program Agreement as set forth herein; and

        WHEREAS, the parties hereto desire to amend the Program Agreement in
accordance with Section 18.5 of the Program Agreement.

        NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

            1. Defined Terms.

Capitalized terms used without definition in this Amendment have the meanings
assigned to them in the Program Agreement.



            2. Amendment of Section 1.1.



                (a) Clause (ii) of the definition of "Account" in Section 1.1 of
the Program Agreement is hereby amended by adding "(subject to Schedule 2.1(b))"
immediately before the words "the Employee Accounts".

                (b) The definition of "Business Plan" in Section 1.1 of the
Program Agreement is hereby amended by replacing the words "on or prior to" with
the words "within 120 days after".

                (c) The definition of "Cardholder Indebtedness" in Section 1.1
of the Program Agreement is hereby amended by replacing such definition in its
entirety with the following definition:

"Cardholder Indebtedness" means all amounts charged and owing to Bank or FDS
Bank (subject to Schedule 2.1(b) with respect to the Employee Accounts) by
Cardholders with respect to Accounts (including principal balances from
outstanding charges, charges for Approved Ancillary Products, balance transfers,
convenience checks, cash advances, finance charges, NSF fees, late charges,
pay-by-phone fees and any other fees and charges), whether or not billed, less
the amount of any credit balances owing by Bank and FDS Bank (subject to
Schedule 2.1(b) with respect to the Employee Accounts) to Cardholders, including
in respect of any payments and any credits associated with returns of goods
and/or services and other credits and adjustments, whether or not billed.

                (d) The definition of "Credit Card Agreement" in Section 1.1 of
the Program Agreement is hereby amended by replacing such definition in its
entirety with the following definition:

"Credit Card Agreement" means the Credit Card agreement between Bank (including
as an assignee of FDS Bank, GE Bank or May Bank (as defined in the Purchase
Agreement)) or FDS Bank (subject to Schedule 2.1(b) with respect to the Employee
Accounts) on the one hand and a Cardholder on the other hand (and any
replacement of such agreement), governing the use of an Account, together with
any amendments, modifications or supplements that now or hereafter may be made
to such Credit Card Agreement (and any replacement of such agreement).

                (e) The following definition is hereby added to Section 1.1 of
the Purchase Agreement immediately before the defined term "Parties":

> > "Original Agreement" means this Agreement without giving effect to any
> > modifications, alterations, supplements or amendments hereto.

                (f) The definition of "Program Assets" in Section 1.1 of the
Program Agreement is hereby amended by adding ", except to the extent owned by
FDS Bank" immediately after the parenthetical clause and before the period.

                (g) The definition of "Transition Plan" in Section 1.1 of the
Program Agreement is hereby amended by replacing the words "on or before" with
the words "within 120 days after".

             3. Amendment of Section 2.1. Section 2.1 of the Program Agreement
is hereby amended by replacing such section in its entirety as follows:

                    Section 2.1 Credit Program.

(a) Beginning as of the Effective Date, Bank shall offer and issue the FDS
Credit Cards (other than the Employee Accounts, which shall be offered and
issued by FDS Bank and administered in accordance with this Agreement), and
shall issue (or arrange to be issued by an Affiliate or another third party
acceptable to FDS or currently offering such products on Bank's behalf) the
Approved Ancillary Products. Bank shall promptly open a new Account and issue a
new Private Label Credit Card or Co-Branded Credit Card with respect to each
Credit Card Application approved in accordance with the Risk Management
Policies.

(b) The credit program with respect to all Employee Accounts is set forth in
Schedule 2.1(b).

(c) To the extent approved in accordance with the terms of this Agreement, in
addition to the FDS Credit Cards and Approved Ancillary Products, the Program
shall include such other Ancillary Products and other payment products as shall
be incorporated in the Program in the future.

            4. Amendment of Section 2.2(a)

. Section 2.2(a) of the Program Agreement is hereby amended by adding "Section
2.1(b), Schedule 2.1(b) and" immediately after "Except as otherwise provided in"
and immediately before "this Section 2.2".



            5. Amendment of Section 4.3(a)(i)

. Section 4.3(a)(i) of the Program Agreement is hereby amended by adding the
following words immediately after the semicolon:



provided

that, with respect to the Employee Accounts, FDS Bank shall establish all FDS
Bank Policies and Terms as set forth in Schedule 2.1(b);



            6. Amendment of Section 4.7(b). Section 4.7(b) of the Program
Agreement is hereby amended by deleting the second sentence in such section in
its entirety.

            7. Amendment of Section 9.3(c).

Section 9.3(c) of the Program Agreement is hereby amended by replacing such
Section in its entirety with the following:



> > (c) Card Association Compensation. The Parties hereby agree to the terms and
> > conditions set forth on Schedule 9.3(c).

   

         8. Amendment of Section 11.4(g). Section 11.4(g) of the Program
Agreement is hereby amended by adding the following sentence at the end of such
Section immediately after the last sentence thereof:



> > For the avoidance of doubt, "Special Condition" shall not include any
> > Applicable Order or any other requirement of Applicable Law affecting the
> > operation of the Program to the extent relating to or resulting from actions
> > taken to maintain the existence of FDS Bank with the Office of Thrift
> > Supervision.

            9. Amendment of Section 12.1.

Section 12.1 of the Program Agreement is hereby amended by adding the words ",
including, without limitation, the facilities of any third-party collection
agency utilized in connection with the Program," immediately after the word
"facility" and immediately prior to the word "related."



            10. Amendment of Section 12.2.

Section 12.2 of the Program Agreement is hereby amended by adding the words ",
including any third-party collection agency utilized by such Party in connection
with the Program," immediately after the word "Party" and immediately prior to
the words "to ensure" in clause (ii) of Section 12.2.



            11. Amendment of Section 16.2(d)

. Section 16.2(d) of the Program Agreement is hereby amended by adding the words
"constituting Program Assets" immediately after the words "Cardholder
Indebtedness" in each instance in which the words "Cardholder Indebtedness"
appear. Section 16.2(d) of the Program Agreement is hereby further amended by
adding the words "under any Employee Account owned by FDS Bank at any time after
the Effective Time or under any Account" immediately after the words "was
outstanding" and immediately before the words "at the time of the First Closing"
in the last sentence of Section 16.2(d).



            12. Amendment to Section 18.2.

                (a) Section 18.2 of the Program Agreement is hereby amended by
adding the words "(a) the rights and obligations of Citibank, N.A. set forth in
Schedule 2.1(b) (including the exhibits thereto) shall not be assigned to CEBA
Bank, and (b)" immediately after the words "consent, provided, however, that"
and immediately before the words "the indemnification obligations".

                (b) Section 18.2 of the Program Agreement is hereby further
amended by replacing the words "provided, further, that FDS Bank may assign"
with the words "provided, further, that each of FDS Bank, Macy's and
Bloomingdales may assign".

            13. Amendment of Section 18.3

. Section 18.3 of the Program Agreement is hereby amended by adding "2.1(b),"
immediately after "set forth in Sections" and immediately before "18.1 or 18.2".



            14. Amendment of Schedule 1.1(i).

                (a) Schedule 1.1(i) of the Program Agreement is hereby amended
by adding the following text (formatted flush left) below the definition of "FDS
Profit Share" and above the definition of "Pre-Tax Adjusted ROAA":

The FDS Profit Share will be calculated monthly based on the sum of the monthly
Pre-Tax Profit for the period from the beginning of the then-current Fiscal Year
through the end of the preceding Fiscal Month.

                (b) Schedule 1.1(i) of the Program Agreement is hereby further
amended by replacing the definition of "Pre-Tax Adjusted ROAA" in its entirety
with the following:

"Pre-Tax Adjusted ROAA" equals (a) Pre-Tax Profit divided by (b) an amount equal
to the product of (i) Average Receivables divided by the total number of days in
the applicable Fiscal Year multiplied by (ii) the number of days to date in the
applicable Fiscal Year.

            15. New Schedule 2.1(b). The Program Agreement is hereby amended by
adding a new Schedule 2.1(b) attached hereto.

            16. Amendment of Schedule 9.3(a).

Section (i) of Schedule 9.3(a) of the Program Agreement is hereby amended by
replacing such section in its entirety with the following:



(i) Card Association Arrangements. The amounts payable to FDS Bank pursuant to
Section 9.3(c) for the prior Fiscal Month.

            17. New Schedule 9.3(c). The Program Agreement is hereby amended by
adding a new Schedule 9.3(c) attached hereto.

            18. Macy's and Bloomingdales.

The parties hereto hereby agree that Macy's and Bloomingdale's shall be parties
to the Program Agreement.



            19. Capacity; Authorization; Validity.

                (a) FDS hereby represents and warrants to Bank as of the date
hereof:

                    (i) Each FDS Company has all necessary corporate or similar
power and authority to (A) execute and enter into this Amendment and (B) perform
the obligations required of such FDS Company hereunder and the other documents,
instruments and agreements to be executed and delivered by such FDS Company
pursuant hereto.

                    (ii) The execution and delivery by the FDS Companies of this
Amendment and all documents, instruments and agreements executed and delivered
by the FDS Companies pursuant hereto, and the consummation by the FDS Companies
of the transactions specified herein, have been duly and validly authorized and
approved by all necessary corporate or similar actions of the FDS Companies.

                    (iii) This Amendment (A) has been duly executed and
delivered by the FDS Companies, (B) constitutes the valid and legally binding
obligation of the FDS Companies, and (C) is enforceable against the FDS
Companies in accordance with its terms (subject to applicable bankruptcy,
insolvency, reorganization, receivership or other laws affecting the rights of
creditors generally and by general equity principles including those respecting
the availability of specific performance).

                (b) Bank hereby represents and warrants to the FDS Companies as
of the date hereof:

                    (i) Bank has all necessary corporate or similar power and
authority to (A) execute and enter into this Amendment and (B) perform the
obligations required of it hereunder and the other documents, instruments and
agreements to be executed and delivered by Bank pursuant hereto.

                    (ii) The execution and delivery by Bank of this Amendment
and all documents, instruments and agreements executed and delivered by Bank
pursuant hereto, and the consummation by Bank of the transactions specified
herein, has been duly and validly authorized and approved by all necessary
corporate or similar actions of Bank.

                    (iii) This Amendment (A) has been duly executed and
delivered by Bank, (B) constitutes the valid and legally binding obligation of
Bank and (C) is enforceable against Bank in accordance with its terms (subject
to applicable bankruptcy, insolvency, reorganization, receivership or other laws
affecting the rights of creditors generally and by general equity principles
including those respecting the availability of specific performance).

            20. Effect of Amendment.

This Amendment is hereby incorporated into and made a part of the Program
Agreement. Except as amended by this Amendment, all terms and provisions of the
Program Agreement shall continue and remain in full force and effect and binding
upon the parties thereto.



            21. Binding Effect.

This Amendment shall be binding in all respects and inure to the benefit of the
successors and permitted assigns of the parties hereto.



            22. Governing Law.

This Amendment and all rights and obligations hereunder, including matters of
construction, validity and performance, shall be governed by and construed in
accordance with the laws of the State of Delaware applicable to contracts made
to be performed within such State and applicable federal law.



            23.

Counterparts/Facsimiles. This Amendment may be executed in any number of
counterparts, all of which together shall constitute one and the same
instrument, but in making proof of this Amendment, it shall not be necessary to
produce or account for more than one such counterpart. Any facsimile of an
executed counterpart shall be deemed an original.



         IN WITNESS WHEREOF, each of the parties hereto has caused this
Amendment to be duly executed as of the date first above written.

 

CITIBANK, N.A.

     

By: /s/ Ray Quinlan

 

Name:  Ray Quinlan

 

Title:  Executive Vice President

         

FEDERATED DEPARTMENT STORES, INC.

     

By: /s/ Karen M. Hoguet

 

Name: Karen M. Hoguet

 

Title: Executive Vice President and Chief Financial Officer

     

FDS BANK

     

By: /s/ Susan R. Robinson

 

Name: Susan R. Robinson

 

Title: Treasurer

     

FACS GROUP, INC.

     

By: /s/ Bradley R. Mays

 

Name: Bradley R. Mays

 

Title: Vice President

     

MACY'S DEPARTMENT STORES, INC.

     

By: /s/ Bradley R. Mays

 

Name: Bradley R. Mays

 

Title: Vice President

     

BLOOMINGDALE'S, INC.

     

By: /s/ Bradley R. Mays

 

Name: Bradley R. Mays

 

Title: Vice President